Title: To James Madison from Maury and Latham, 27 April 1819
From: Maury and Latham
To: Madison, James


Dear Sir,
Liverpool 27th April 1819
Our firm had the honor to write to you on the 17th instant.

We now enclose, Invoice, bill of lading, and bills of parcels, of your goods, Amounting to £32..11..3 in the Constitution, Captn Joseph Seward, bound to Norfolk, consigned to Mr Butler Maury, with directions to forward them to the Care of Mr Stone in Fredericksburg: We enclose to Mr Bell, Copies of the Invoice, bill of lading, & bills of parcels, for the purpose of entry. We draw on Mr Stone for the Amount & hope the goods will reach in Safety & prove satisfactory. With high respect we have the honor to be your most Obedient Servants—
Maury & Latham
